Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Detsch fails to provide for the new limitation of indexing features of the mounting component and the post having exactly one position, however this limitation is provided for in combination with the newly cited prior art of Mansueto.
Applicant’s arguments regarding the restriction requirement have been reconsidered and are persuasive in regard to the claim language being merely broad. As such the claims are deemed to be generic to all species and claims 22-30 are no longer withdrawn. Any future amendment which would cause any claim to no longer be generic may result in a requirement for election of species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22 and 24-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Detsch et al. (US 4854872).
Regarding claim 22, Detsch discloses a method for providing a dental implant system, the system including a post part (Fig. 1 element 14) and a mounting component having indexing means of a geometric shape in both the post part and the mounting component (Figs. 22-32 
applying a dental impression material to the post part of the dental implant system and at least a portion of the mouth of a patient (Fig. 13 element 120 is the impression material applied to the post via the impression coping and directly to element 50 which is the mouth portion), providing a mounting component having a first mounting part and a second mounting part (Fig. 2 elements 10 and 12) and using the dental impression to select a relative orientation between the first and second mounting parts and fixing the relative orientation between the mounting parts (Figs. 15-17 element 118 is rotationally adjusted off of the analog 130 and is an analog of element 12, Fig. 21 showing the fixing of the relative rotation by a screw),
fabricating a dental piece, based on the dental impression, and the rotational position of a mounting component and the post (column 14 lines 31-56 disclosing the fabrication of a dental prosthetic based on the collect data and the selected rotation of the mounting component), 
engaging the mounting component to the post part where an indexing feature of the first mounting part matches an indexing feature of the post part (Fig. 1 element 12 and 24),
fixing the mounting component to the post part (fig. 1 element 26 is a fixing screw), 
and attaching the dental piece to the mounting component such that, as a result of the selected rotational position of the mounting component with respect to the post part as 
Regarding claim 24, Detsch further discloses fixing the mounting component to the post part via a threaded fastener (Fig. 2 element 26).
Regarding claim 25, Detsch further discloses where the applying of dental impression material comprises collecting spatial and geometric data of at least one of a residual teeth and gingiva (Fig. 13 element 120 is the impression material applied to the post via the impression coping and directly to element 50 which is the mouth portion).
Regarding claim 26, Detsch further discloses where the impression material is performed after a post has healed into the jaw (column 11 lines 50-53, disclosing the method including the impression is done to post that has been in for “some time” and thus reads on the broad term “healing-in” which fails to require any exact time).
Regarding claim 27, Detsch further discloses providing an impression post in the post part during the impression taking (Fig. 12-13 element 100/112).
Regarding claim 28, Detsch further discloses where the mounting component is provided with an angle between a first end that engages the post part and a second end that engages the dental piece having an angle approximately in the range of 10-30 degrees (Fig. 7 element 49, Figs. 5 and 9, column 7 lines 25-28 disclosing an angle of 10 degrees or 20 degrees).
Regarding claim 29, Detsch further discloses where the fixing step is accomplished by at least one of welding, soldering, adhesion, and cementing (column 6 lines 43-44, thus the 
Regarding claim 30, Detsch discloses where the predetermined rotational position of the mounting component to the post is adjustable by more than 10 degrees (column 2 lines 49-57 disclosing the adjusting of the rotational positioning by 360 degrees, thus adjusted in a full turn would be greater than 10 degrees).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Detsch et al. (US 4854872)
Regarding claim 23, Detsch further discloses providing a connecting recess on the first mounting part that is inserted into by a pin of the post part to engage the two pieces (Fig. 2 elements 22 and 24), as such Detsch discloses the claimed invention except for the pin being on the first part and the recess on the post however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the pin on the first mounting part and the recess on the post, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (Detsch further disclosing such reversal of pins/male parts and recesses/female parts are obvious column 8 lines 32-33).  In re Einstein, 8 USPQ 167.
Further Detsch discloses where a straight generally cylindrical pin could be placed on the mounting component (Fig. 9 and 10 element 36, however it is silent to any particular manner of indexing).
Claims 12-16, 18-21, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Detsch et al. (US 4854872) in view of Mansueto et al. (US 2007/0037123 A1).
Regarding claims 12 and 31, Detsch discloses a method for providing a dental implant system, the system including a post part (Fig. 1 element 14) and a mounting component having 
collecting spatial and geometric data of a post part through a mounting part of a dental implant system prior to positioning a mounting component in the post part and applying a dental impression material to the post part of the dental implant system (Fig. 13 element 120 is the impression material, element 112 being an impression coping and not a mounting component, further regarding claim 1 the broad language of “collecting spatial and geometric data” is provided for by a dentist/tech visually and mentally observing the implanted post), providing a mounting component having a first mounting part and a second mounting part (Fig.  and using the dental impression to select a rotational position of a mounting component (Fig. 17 element 118 is rotationally adjusted off of the analog 130 which is the collected geometric data, column 14 lines 13-35 disclosing selecting rotation by trying different mounting component rotations and angles),
fabricating a dental piece, based on the dental impression, collected data and the selected rotational position of a mounting component  and the post (column 14 lines 31-56 disclosing the fabrication of a dental prosthetic based on the collect data and the selected rotation of the mounting component), 

and attaching the dental piece to the mounting component such that, as a result of the selected rotational position of the mounting component with respect to the post part as defined by the matching indexing means, the dental piece has a predetermined rotational orientation (Figs.1/ 21 the post, base member, head and prosthesis are all attached, column 14 lines 53-64).  
Detsch discloses structure substantially identical to the instant application as discussed above, including the pin but fails to explicitly disclose where the indexing feature which matches the indexing feature of the mounting component in exactly one rotational position between the post part and the mounting part as recited in claim 1 nor the connection pin has a ovoid cross-sectional profile as recited in claim 31.
However Mansueto discloses a method for providing a dental implant system including collecting spatial and geometric data of a post part of a dental implant system prior to positioning a mounting component in the post part( Fig. 2 element 10 being an implant, implanted such as Fig. 8,  paragraph [0028] lines 1-6 disclosing the taking of an impression with the implant in position and again with a mounting component/abutment in position, further the broad phrasing “collecting spatial and geometric data” is provided for merely by the dentist installing such implant as they would visually and mentally be collecting such data), the post 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the exactly one rotational position of indexing feature on a post and mounting component being ovoid as taught by Mansueto into the post indexing feature and the mounting component indexing feature as taught by Detsch for the purpose of providing an indexing with improved strength over traditional hexagonal indexing features and which results in lasting quality of the structural integrity as taught by Mansueto (abstract lines 6-15 26-28, paragraph [0042] disclosing the asymmetric single-station being stress relieving). 
Further regarding claim 31, it would have been obvious to make the pin conical in place of a straight cylinder as Detsch discloses the use of straight cylinders and conical shapes to be obvious variants (column 6 lines 62-64), as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claims 13 and 14, Detsch further discloses where the geometric data collection of claim 12 further includes at least one portion of a mouth of a patient including at least one residual tooth and gingiva after the healing-in of the post part into the jaw bone (Fig. 13 showing the gingiva 50 being part of the collected data, the data collected after healing in column 11 lines 57-62);

Regarding claims 16, Detsch further discloses an impression post (Figs. 11-14 element 112).
Regarding claim 18, Detsch further discloses where the mounting component has an angle between a first end that engages the post part and a second end that engages the dental piece having an angle approximately in the range of 10-30 degrees (Fig. 7 element 49, Figs. 5 and 9, column 7 lines 25-28 disclosing an angle of 10 degrees or 20 degrees).
Regarding claim 19, Detsch further discloses where the fixing of the mounting component to the post part impedes rotational motion between the mounting component and the post part (Fig. 2 element 62/64 impede rotation, elements 22/24 continue that impeding of rotation between elements 10 and 14).
Regarding claim 20, Detsch further discloses where the fixing step is accomplished by at least one of welding, soldering, adhesion, and cementing (column 6 lines 43-44, thus the mounting component/prosthetic head is connected to indexing means and the indexing means is cemented to the post).
Regarding claim 21, Detsch discloses where the predetermined rotational position of the mounting component to the post is adjustable by more than 10 degrees (column 2 lines 49-57 disclosing the adjusting of the rotational positioning by 360 degrees, thus adjusted in a full turn would be greater than 10 degrees).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Detsch et al. (US 2006/0263747 A1) in view of  Mansueto et al. (US 2007/0037123 A1) as applied to claim 15 above and further in view of Ingber et al. (US 5,674,073).
Regarding claim 17, Detsch/Mansueto discloses the claimed invention except for the impression material being silicone. 
However, Ingber discloses a device and method of taking impressions of abutments or implants installed in a jaw (column 1 lines 48-65 disclosing the manner of taking impression from abutments) and that the impression material used for determining a position of the abutment is a silicone impression material (column 2 lines 4-5 disclosing resilient impression material of silicone).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the impression material to be silicone as taught by Ingber into the impression material of the method as taught by Detsch/Mansueto for the purpose of providing an impression material which is resilient and could be used with a case of partial edentulism as taught by Ingber (column 2 lines 6-7) and, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW P SAUNDERS/             Examiner, Art Unit 3772                                                                                                                                                                                           	05/21/2021
/EDWARD MORAN/             Primary Examiner, Art Unit 3772